Citation Nr: 0522243	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-13 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right great toe fracture to include chronic right foot 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served a period of active duty in the Army from 
September 1952 to June 1954.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant had a personal 
hearing with a Decision Review Officer (DRO) at the RO in 
January 2005.

The appellant's motion for advance on the docket (AOD) was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004) in August 2005.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
before the Board at this time have been addressed.  

2.  Residuals of a right great toe fracture to include 
chronic right foot strain are manifested by moderate pain on 
manipulation of the foot, tenderness, ankylosis or extension 
contracture of the great toe, and mild pes planus, not 
equivalent to amputation or loss of use of the right foot.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a right great toe fracture to include 
chronic right foot strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an Increased Evaluation - Residuals of 
Right Great Toe Fracture 

In an October 2002 rating decision, the RO denied entitlement 
to an increased evaluation for the veteran's service-
connected residuals of a right great toe fracture.  The 
veteran formally appealed the RO's October 2002 rating 
determination in April 2003.  In a May 2005 rating decision, 
the RO recharacterized the veteran's disability as residuals 
of right great toe fracture to include chronic foot strain 
and granted entitlement to an increased evaluation of 20 
percent under Diagnostic Codes 5276-5284, effective from July 
18, 2002.  However, the veteran's appeal for entitlement to 
increased evaluation for service-connected residuals of a 
right great toe fracture to include chronic right foot strain 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In evaluating the veteran's right great toe disability, the 
Board has reviewed and considered all of the evidence in the 
veteran's claims folder.  The veteran's right great toe 
fracture disability residuals are currently rated as 20 
percent disabling under Diagnostic Codes 5276-5284.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that acquired flat 
foot under Diagnostic Code 5276 is the service-connected 
disorder, and other foot injury under Diagnostic Code 5284 is 
a residual condition.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pronounced 
acquired flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, that is bilateral 
in nature warrants a 50 percent evaluation and, if unilateral 
in nature, a 30 percent evaluation is warranted.  Severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that is bilateral in nature warrants a 30 
percent evaluation, and, if unilateral in nature, a 20 
percent evaluation is assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).  

Under Diagnostic Code 5284, a 20 percent rating is warranted 
for a moderately severe foot injury.  A 30 percent rating is 
assigned for a severe foot injury.  A note indicates that 
actual loss of use of the foot should be rated as 40 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004).  In addition, a 30 percent rating can be assigned for 
amputation of the great toe with removal of the metatarsal 
head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2004).

The record reflects that the veteran has non insulin 
dependent diabetes mellitus and receives VA treatment for 
diabetic foot care.  However, in this case, it is possible to 
rate the separate effects the veteran's service-connected 
residuals of a right great toe fracture.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (Observing that when it is 
not possible to separate the effects of a service-connected 
condition and a non-service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandates that reasonable 
doubt on any issue was to be resolved in the veteran's favor, 
and that all signs and symptoms be attributed to the service-
connected condition).  In the February and April 2005 VA 
examination reports discussed below, the examiner 
specifically indicated that the veteran suffers from 
significant peripheral neuropathy secondary to diabetes and 
opined that the veteran suffers from chronic foot strain as 
secondary to his service-connected disability residuals of a 
right great toe fracture during service.   

In a February 2005 VA feet examination report, the veteran 
complained of constant pain under his right great toe that 
increased in severity with prolonged standing or walking as 
well as interfered with his daily activities.  The examiner 
indicated upon inspection of the right foot that the veteran 
suffered from callouses on the side of and under his right 
great toe, limited motion of the toes on the right foot with 
ankylosis or extension contracture of the right great toe, an 
amputated fifth digit with remaining digits overlapping as 
well as clawed, and a moderate amount of pain as well as 
tenderness with minimal manipulation of the right foot.  It 
was noted in the report that the veteran exhibited distinct 
pain in the area of his great right toe as well as 
"arthritic buildup" secondary to the prior inservice 
fracture with findings that his current service-connected 
foot problems limit his ability to walk and rise on his heels 
and toes.  The examiner further detailed that the X-ray 
report of the right foot showed mild pes planus of the right 
foot, mild hallux valgus deformity of the first toe, small 
plantar calcaneal spurs, and deformity of the 
metatarsophalangeal joint of the first toe.  Diagnoses of 
plantar calcaneal spurs, hallux valgus, pes planus, 
neuroarthropathy, and chronic foot strain secondary to great 
right toe fracture were listed in the report.  In an April 
2005 addendum VA report, the same examiner indicated that 
that she had reviewed the veteran's claims file and opined 
that the veteran's chronic right foot strain was related to 
residuals of his right great toe fracture during active 
service.  However, the examiner reported that amputation of 
the veteran's right fifth toe in December 1995 was unrelated 
to his current service-connected residuals of a right great 
toe fracture including chronic right foot strain.   

VA outpatient treatment notes dated in March 2004 and January 
2005 show continued complaints of right big toe joint pain 
and radiologic evidence of pes planus as well as indicate 
that the veteran was issued a cane to assist in ambulation.  

Competent medical evidence of record does not show that the 
veteran is entitled to a rating in excess of 20 percent for 
his service-connected right foot disability residuals.  
Evidence of record does not show that the veteran's current 
right foot symptomatology equates to pronounced acquired 
flatfoot of the right foot with marked pronation, extreme 
tenderness of plantar surfaces of the foot, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
The February 2005 VA examination report specifically noted 
that the veteran suffers from mild pes planus of the right 
foot and only a moderate pain and tenderness with 
manipulation.  Evidence of record also does not show that the 
veteran's current right foot symptomatology equates to a 
severe foot injury or an injury that involves actual loss of 
use of the foot.  None of the competent medical evidence of 
record classified the veteran's service-connected residuals 
of a right great toe fracture as severe.  On the contrary, 
the February 2005 VA examination report indicated that the 
veteran suffered from chronic foot strain, mild pes planus, 
mild hallux valgus deformity, and moderate pain and 
tenderness with manipulation.    

Disabilities associated with the foot are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  The 
Board notes that there are no diagnostic codes for limitation 
of motion of the toes.  Although Diagnostic Code 5271 
pertains to limited motion of the ankle, the veteran's right 
foot disability is not manifested by any impairment of the 
ankle.  In addition, it is neither contended nor shown in the 
record that the veteran's service-connected disability 
involves weak foot with muscle atrophy as well as disturbed 
circulation (Diagnostic Code 5277), marked unilateral claw 
foot (Diagnostic Code 5278), or severe malunion or nonunion 
of the tarsal or metatarsal bones (Diagnostic Code 5283).  
The Board acknowledges that the veteran's second, third, and 
fourth digits of the right foot were noted as overlapping and 
clawed in the February 2005 VA examination report.  However, 
in this case, the veteran's right foot symptomatology does 
not warrant the assignment of a 30 percent rating for 
unilateral claw foot under Diagnostic Code 5278, as evidence 
of record failed to show marked contraction of the plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, and marked varus deformity.  The 
remaining diagnostic codes for the feet, Diagnostic Code 5279 
for metatarsalgia, Diagnostic Code 5280 for unilateral hallux 
valgus, and Diagnostic Code 5282 for unilateral hammer toe, 
each provide a maximum 10 percent rating for those 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-
5284 (2004).

An evaluation of any musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
is also not free to ignore the effects of pain.  After 
considering the effects of moderate pain, tenderness, 
difficulty with ambulation, abnormal weightbearing, and 
limitation of daily activities, as described in the records 
of examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for assignment of higher 
ratings under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Finally, the Board observes that arthritis, due to trauma and 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2004).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the Schedule, an evaluation of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  In this case, 
findings of "arthritic buildup" and deformity of the first 
metatarsophalangeal joint secondary to the prior right great 
toe fracture without involvement of other interphalangeal, 
metatarsal, or tarsal joints of the foot is classified as 
only involvement of one minor joint, not a group of minor 
joints that might support assignment of a separate 
compensable rating.  See 38 C.F.R. § 4.45(f) (2004).

The Board finds that the evidence does not support the 
assignment of a rating in excess of 20 percent for the 
veteran's service-connected residuals of a right great toe 
fracture to include chronic right foot strain under the 
Schedule.  The veteran's current right great toe fracture 
disability residuals do not meet or more nearly approximate 
the criteria for an increased rating under Diagnostic Codes 
5276 through 5284.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a (2004).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for veteran's disability, but, as 
discussed above, findings supporting a higher rating have not 
been documented.  In addition, it has not been shown that the 
service-connected disability residuals of right great toe 
fracture with chronic right foot strain alone have required 
frequent periods of hospitalization or have produced marked 
interference with the veteran's employment.  Further, the 
Board notes that the veteran indicated he was unemployed in 
the February 2005 VA examination report.  For these reasons, 
the assignment of an extraschedular rating for this 
disability is not warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the veteran's claim for entitlement 
to increased evaluation for residuals of a right great toe 
fracture.  With regard to requirement (1), above, the RO sent 
the veteran a VCAA notice letters in October 2002 and April 
2004 as well as issued a statement of the case (SOC) in April 
2004.  With regard to requirements (2) and (3), the Board 
notes that the October 2002 and April 2004 letters also 
notified him of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the October 2002 letter explained that VA would 
obtain relevant records from any Federal agency, and that it 
would also make reasonable efforts to help him obtain other 
evidence, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In the October 2002 letter, the veteran was also 
informed that VA would assist him by providing a medical 
examination to make a decision on his claim.  Finally, with 
respect to requirement (4), the Board notes that in the April 
2004 letter, the veteran was explicitly asked to provide 
"any evidence in your possession that pertains to your 
claim".  In addition, the RO issued him a SOC in April 2004 
that contained the complete text of 38 C.F.R. § 3.159, from 
which the Court took the fourth element of notification.  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in October 2002, and 
April 2004.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Board notes that 
the October 2002 letter was sent to the veteran prior to the 
RO's October 2002 rating decision that is the basis of his 
appeal.  

As discussed above, the content of the notice provided to the 
veteran in the October 2002 and April 2004 letters and in the 
April 2004 SOC by the RO fully complied with the requirements 
of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004), Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in this case, after notice was provided, the 
veteran's claim was readjudicated in a supplemental statement 
of the case (SSOC) issued in May 2005.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran in this case.      

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the April 2004 SOC sent 
by the RO to the veteran included notice that the appellant 
had a full year to respond to a VCAA notice.  Under the 
Veterans Benefits Act of 2003, it is now permissible for VA 
to adjudicate a claim before the expiration of the statutory 
one-year period provided for response after VCAA notice.  
This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the October 2002 and April 2004 letters as well 
as the April 2004 SOC and May 2005 SSOC issued by the RO.  
The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained multiple VA 
examination reports and VA outpatient treatment records.  
Therefore, the Board concludes that sufficient evidence to 
decide the claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.
The Board finds that VA has satisfied the duty to assist the 
veteran with regard to this claim.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, the veteran will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  

Further development and further expending of VA's resources 
is not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2004).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2004).


ORDER

Entitlement to an increased evaluation for residuals of right 
toe fracture to include chronic right foot strain is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


